Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 1 of 40   PageID #:
                                   1535


                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI`I
 ___________________________________
                                     )
 BEVERLY K. BENNETT,                 )
                                     )
                Plaintiff,           )
                                     )
      v.                             ) Civ. No. 18-00171 ACK-KJM
                                     )
 POIPU RESORT PARTNERS, L.P., a      )
 Domestic Limited Partnership;       )
 DIAMOND RESORTS INTERNATIONAL       )
 CLUB, INC., a Foreign Profit        )
 Corporation; ASSOCIATION OF         )
 APARTMENT OWNERS OF POIPU           )
 POINT, a Domestic Nonprofit         )
 Corporation,                        )
                                     )
                Defendants.          )
 ___________________________________)
                                     )
 POIPU RESORT PARTNERS, L.P., a      )
 Domestic Limited Partnership;       )
 DIAMOND RESORTS INTERNATIONAL       )
 CLUB, INC., a Foreign Profit        )
 Corporation; ASSOCIATION OF         )
 APARTMENT OWNERS OF POIPU           )
 POINT, a Domestic Nonprofit         )
 Corporation,                        )
                                     )
                Third-Party          )
                Plaintiffs,          )
                                     )
      v.                             )
                                     )
 EMSER TILE, LLC, a California       )
 Corporation; JOHN DOES 1-10;        )
 JANE DOES 1-10; ROE                 )
 CORPORATIONS 1-10; ROE              )
 PARTNERSHPS 1-10; ROE               )
 BUSINESS ENTITIES 1-10,             )
                                     )
                Third-Party          )
                Defendants.          )
 ___________________________________)


                                      1
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 2 of 40   PageID #:
                                   1536




  ORDER GRANTING IN PART AND DENYING IN PART THIRD-PARTY DEFENDANT
  AND COUNTERCLAIMANT EMSER TILE, LLC’S MOTION FOR PARTIAL SUMMARY
                        JUDGMENT (ECF No. 95)

             Plaintiff Beverly Bennett brought this lawsuit to

 recover damages stemming from her fractured femur after she

 slipped and fell on wet tile while walking back to her vacation

 condominium at the Point at Poipu.        Bennett sued the owners of

 the Point at Poipu-Poipu Resort Partners, L.P., Diamond Resorts

 International Club, Inc., and the Association of Apartment

 Owners of Poipu Point (collectively, the “Owners”)-for

 negligence.    In turn, the Owners filed a Third-Party Complaint

 against the company that manufactured the tiles, Emser Tile,

 LLC.    Emser now moves for partial summary judgment on the breach

 of warranty, failure to warn, and negligent misrepresentation

 claims against it, ECF No. 95.

             For the reasons discussed below, the Court GRANTS IN

 PART AND DENIES IN PART Emser’s Motion for Partial Summary

 Judgment, ECF No. 95.



                                 BACKGROUND

 I.     Factual Background

             The following facts are principally drawn from the

 Complaint, ECF No. 1, the First Amended Third-Party Complaint




                                      2
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 3 of 40    PageID #:
                                   1537


 (“FAC”), ECF No. 69, Emser’s concise statement of facts (“CSF”),

 ECF No. 96, and the Owners’ CSF, ECF No. 162.

          a. The Point at Poipu Renovation

             In 2012, the Owners of The Point at Poipu, a time-

 share resort in Kauai, undertook an estimated five-year

 renovation of the property.       See Mot. at 1.    The renovation

 included installation of ceramic tiles on the walking surfaces

 at the ten resort buildings.       Id.    The Owners hired Building

 Envelope Technology & Research, Inc. (“the architect”) as the

 architect, Layton Construction Company (“Layton”) as the general

 contractor, and Global Stone, Inc. (“Global Stone”) as the tile

 subcontractor.     Id.   Layton in turn contracted with Emser to

 supply the tiles.     Id. at 5.

             When the Owners were choosing between two types of

 tiles for the renovation, Emser sent its product information,

 known as a “cut sheet” to Layton on September 10, 2012.              See

 Emser Ex. C; Johnson Decl. ¶ 14.         Among this information were

 specifications for the Bombay tile line, stating that the

 coefficient of friction of the Bombay tiles based on the ASTM

 C1028 test was equal to or greater than 0.60 wet.          See Emser Ex.

 C.   In layman’s terms, the coefficient of friction is “the

 degree of slip resistance.”       Mihailovich v. Laatsch, 359 F.3d

 892, 896, n.2 (7th Cir. 2004); see also Shorter Oxford English

 Dictionary 1035 (5th ed. 2002) (defining the coefficient of

                                      3
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 4 of 40   PageID #:
                                   1538


 friction as “the ratio between the force necessary to move one

 surface horizontally over another and the normal force each

 surface exerts on the other”).       “The higher the [coefficient of

 friction], the less slippery the [surface] w[ill] be.”

 Mihailovich, 359 F.3d at 921 n.2.        At the hearing, Emser’s

 counsel admitted that Emser is unable to identify which precise

 laboratory generated the 0.6 coefficient of friction both wet

 and dry supplied on the cut sheet.

               Other than providing information requested by the

 contractors, Owners, and the architect, Emser was not involved

 in the selection of the tile installed during the project.

 Johnson Decl. ¶ 18.     The Emser employee responsible for

 corresponding with the Owners, Linda Hart, was aware that one of

 the Owners (Diamond Resorts) “always wanted to make sure that

 [the tile] hit at least a .60 [wet coefficient of friction].”

 Def. Ex K (Deposition of Linda Hart) at 17:3-23.          Based on that

 requirement as well as price and color preferences, Linda Hart

 recommended three tile options to the Owners.         Id. at 14:10-14.

 After reviewing Emser’s cut sheet and product specifications,

 the Owners selected the Bombay tiles in the Salsette color.

 Johnson Decl. ¶¶ 16, 19.      Emser sent the first shipment of tiles

 to be used at Building 4 within 48 hours of September 28, 2012.

 Id. ¶¶ 29, 30.



                                      4
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 5 of 40   PageID #:
                                   1539


             On October 5, 2012, Global Stone requested assistance

 from Emser in providing information to the design consultant.

 Id. ¶ 27.    In response to Global Stone’s request, Emser prepared

 a “Bombay Master Certificate” that contained information about

 the Bombay tiles, including their technical specifications.

 Makovski Decl. ¶¶ 14-17.

             To prepare the Bombay Master Certificate, Emser

 reviewed the results of testing performed by the Title Council

 of North America laboratory (the “TCNA laboratory”) that

 occurred in June of 2011.      Id. ¶ 20; Emser Ex. 2.      The TCNA

 laboratory report stated that the coefficient of friction based

 on the ASTM C1028 test was an average of 0.58 wet.          Makovski

 Decl. ¶ 13.    Based on this information, Emser listed the

 coefficient of friction as greater than 0.55 wet.          Id. ¶ 17; see

 Emser Ex. 3.    Emser submitted the Bombay Master Certificate to

 Global Stone and Layton on October 11, 2012.         Johnson Decl. ¶

 38; see Emser Ex. K; Emser Ex. L.

             Two weeks later, the architect asked Emser to revise

 and resubmit the Bombay Master Certificate to confirm that Emser

 approved the submitted mortar and grout for use and installation

 of the Bombay tiles as required for a 10-year system warranty.

 Johnson Decl. ¶ 42; see Emser Ex. N, Emser Ex. O.

             In response, Emser provided a Revised Bombay Master

 Certificate, which repeated that the coefficient of friction of

                                      5
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 6 of 40    PageID #:
                                   1540


 the Bombay tiles was greater than or equal to 0.55 wet.              Johnson

 Decl. ¶ 47; Makovski Decl. ¶ 20; see Emser Ex. 4.          The architect

 stamped the certificate with the words “Corrections or comments

 made on this submittal do not constitute approval or acceptance

 of unauthorized deviation from contract documents.          Such

 deviations must be requested in writing in accordance with the

 requirements of the Contract Documents.”         See Def. Ex. F.

             Layton handled the sale of tiles for each building as

 separate contracts.     Johnson Decl. ¶ 9; see Emser Ex. A.          Layton

 therefore required Emser to submit a separate unconditional lien

 waiver as a materials supplier for each building.          Johnson Decl.

 ¶ 11.   As required by Layton, in September 2014 Emser submitted

 the unconditional lien waiver to Layton as a materials supplier

 for the tiles that it sold for installation at Buildings 5 and

 7.   Id. ¶ 59; see Emser Ex. V.      Emser shipped the tile for

 Buildings 5 and 7 on or about September 26, 2014.          Johnson Decl.

 ¶ 54.

             Emser’s invoices stated that each sale was subject to

 the Terms and Conditions of Sale (“Terms and Conditions”) found

 on Emser’s website.     Johnson Decl. ¶ 56; see Emser Ex. T.          On

 its website, Emser provided a one-year warranty for

 manufacturing defects and limited the warranty to the direct

 purchaser.    See Emser Ex. U.     Emser disclaimed all other

 warranties, express or implied, including warranties of

                                      6
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 7 of 40   PageID #:
                                   1541


 merchantability and fitness for a particular purpose or use.

 Id.

          b. Bennett’s Injury at the Point at Poipu

             While vacationing at The Point at Poipu in October of

 2017, Bennett slipped and fell on the ceramic tiles on the

 walkways outside of Building 5.       Compl. ¶ 16.    As a result of

 the fall, Bennett fractured her right femur and claims she

 suffered “other bodily injuries, mental anguish, and emotional

 distress.”    Id. ¶ 17.    She alleges that the Owners knew or

 should have known that the tiled walkways would become slippery

 when wet.    Id. ¶ 12.    In her Complaint, Bennett claims

 negligence, breach of warranty, and nuisance, and requests

 punitive damages.     See id. ¶¶ 20, 21, 27.
                       --- ---

             Emser is involved in this litigation as a Third-Party

 Defendant.    The First Amended Third-Party Complaint against

 Emser alleges:     (1) contribution, subrogation, and indemnity,

 (2) breach of express and implied warranties, (3) failure to

 warn, (4) negligent misrepresentation, and (5) strict product

 liability.

             Three lawsuits have been filed as a result of injuries

 allegedly sustained in slip and fall accidents at Buildings 5

 and 7, and one has been filed in connection with tiles installed

 at Building 8.     Mot. at 7.    On July 18, 2016, La Sonya Allen

 fell at Building 7.      Id.   Fifteen months later on October 4,

                                      7
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 8 of 40     PageID #:
                                   1542


 2017, Bennett fell at Building 5.          Id.   On June 13, 2018, Elrose

 Caruso fell at Building 7.      Id.    On August 13, 2018, the

 accident at Building 8 occurred.          Id.

             As a part of this litigation, the Owners’ expert

 engineer Bernard Maddox tested the leftover boxed Bombay

 Salsette tiles from the Poipu project.           Def. CSF ¶ 27.    Using

 the ASTM C 1028 protocol, the results of the 2020 test revealed

 an average wet coefficient of friction of 0.48.           Id.    The

 results of the 2021 test found an average wet coefficient of

 friction under 0.49.     Id.

 II.   Procedural Posture

             Bennett originally brought this lawsuit on May 14,

 2018.   See ECF No. 1.     On September 20, 2019, Magistrate Judge

 Mansfield issued an order granting the Owners leave to file a

 third-party complaint, ECF No. 29, and one week later the Owners

 filed a Third-Party Complaint against Emser, ECF No. 30.               The

 parties then entered into mediation a month later.           On November

 20, 2020, Emser filed a motion for leave to file an amended

 answer to assert counterclaim.        ECF No. 56.     All parties

 stipulated to allow the Owners to amend their Third-Party

 Complaint and Emser to amend its answer.           ECF No. 68.    As a

 result, the Owners filed the First Amended Third-Party Complaint

 against Emser, Jane Does 1-10, John Does 1-10, Roe Business

 Entities 1-10, and Roe Corporations 1-10.           ECF No. 69.

                                       8
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 9 of 40   PageID #:
                                   1543


             On April 8, 2021, Emser filed the present Motion for

 Partial Summary Judgment, ECF No. 95, and a CSF in support, ECF

 No. 96.   The Owners filed their Opposition, ECF No. 161, and

 their CSF in support, ECF No. 162.        Bennett filed a Statement of

 No Position, ECF No. 160.      Emser then filed its Reply, ECF No.

 165.   A hearing on the Motion was held on August 24, 2021.



                                  STANDARD

             Summary judgment is proper where there is no genuine

 issue of material fact and the moving party is entitled to

 judgment as a matter of law.       Fed. R. Civ. P. 56(a).      Rule 56(a)

 mandates summary judgment “against a party who fails to make a

 showing sufficient to establish the existence of an element

 essential to the party’s case, and on which that party will bear

 the burden of proof at trial.”       Celotex Corp. v. Catrett, 477

 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986); see also Broussard

 v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir. 1999).

             “A party seeking summary judgment bears the initial

 burden of informing the court of the basis for its motion and of

 identifying those portions of the pleadings and discovery

 responses that demonstrate the absence of a genuine issue of

 material fact.”     Soremekun v. Thrifty Payless, Inc., 509 F.3d

 978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323, 106

 S. Ct. at 2553); see also Jespersen v. Harrah’s Operating Co.,

                                      9
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 10 of 40   PageID #:
                                    1544


  392 F.3d 1076, 1079 (9th Cir. 2004).       “When the moving party has

  carried its burden under Rule 56[(a)] its opponent must do more

  than simply show that there is some metaphysical doubt as to the

  material facts [and] come forward with specific facts showing

  that there is a genuine issue for trial.”        Matsushita Elec.

  Indus. Co. v. Zenith Radio, 475 U.S. 574, 586–87, 106 S. Ct.

  1348, 89 L. Ed. 2d 538 (1986) (citation and internal quotation

  marks omitted and emphasis removed); see also Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 91

  L. Ed. 2d 202 (1986) (stating that a party cannot “rest upon the

  mere allegations or denials of his pleading” in opposing summary

  judgment).

             “An issue is ‘genuine’ only if there is a sufficient

  evidentiary basis on which a reasonable fact finder could find

  for the nonmoving party, and a dispute is ‘material’ only if it

  could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

  Anderson, 477 U.S. at 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202).

  When considering the evidence on a motion for summary judgment,

  the court must draw all reasonable inferences on behalf of the

  nonmoving party.    Matsushita Elec. Indus. Co., 475 U.S. at 587,

  106 S. Ct. 1348, 89 L. Ed. 2d 538; see also Posey v. Lake Pend

  Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008)

  (stating that “the evidence of [the nonmovant] is to be

                                      10
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 11 of 40   PageID #:
                                    1545


  believed, and all justifiable inferences are to be drawn in his

  favor” (internal citation and quotation omitted)).



                                 DISCUSSION

             As discussed above, the Court must decide whether to

  grant Emser partial summary judgment on three claims:          (1)

  breach of express and implied warranties, (2) failure to warn,

  and (3) negligent misrepresentation.        After deciding initially

  that California law applies to the warranty contract claims and

  that Hawaii law applies to the failure to warn and negligent

  misrepresentation tort claims, the Court GRANTS the Motion as to

  the express and implied warranty claims, DENIES the Motion as to

  the failure to warn claim, and GRANTS the Motion only to the

  extent that the Owners assert a claim under negligent

  misrepresentation for the value of the tile.

  I.   Choice of Law

             As an initial matter, the Court addresses the parties’

  arguments regarding choice of law.       Emser argues for application

  of California law given the choice of law provision found in its

  Terms and Conditions.     Mot. at 13 n.2.     Emser’s Terms and

  Conditions state:

             Emser and Buyer agree that this agreement shall be deemed
             made in Los Angeles, California; that the internal laws
             of California shall govern; and that the state or federal
             courts sitting in Los Angeles County, California shall


                                      11
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 12 of 40   PageID #:
                                    1546


               have jurisdiction and are the proper venue for all
               actions hereunder.

  Emser Ex. U (emphasis added).      The Owners, on the other hand,

  argue for the application of Hawaii law because it asserts there

  is a fundamental policy difference as to whether a seller can

  disclaim an implied warranty.      Opp. at 17-20 (citing Paige v.

  Pulse Bev. Corp., No. 16-00090 ACK-RLP, 2017 WL 11139681, at *9

  (D. Haw. Nov. 9, 2017), and other cases).

              A federal court sitting in diversity applies the

  choice-of-law rules of the forum state.        Nguyen v. Barnes &

  Noble, Inc., 763 F.3d 1171, 1175 (9th Cir. 2014).          This Court

  must therefore analyze which law applies under Hawaii choice-of-

  law rules.

              The Hawaii Supreme Court has stated that “[w]hen the

  parties choose the law of a particular state to govern their

  contractual relationship and the chosen law has some nexus with

  the parties or the contract, that law will generally be

  applied.”    Airgo, Inc. v. Horizon Cargo Transport, Inc., 66 Haw.

  590, 595, 670 P.2d 1277, 1281 (Haw. 1983) (citing Restatement

  (Second) of Conflict of Laws § 187(1) (1971)).         Where the

  parties’ contract includes a choice of law provision, the Hawaii

  Supreme Court is typically “guided by” the Restatement (Second)

  of Conflict of Laws.     See Del Monte Fresh Produce (Hawaii), Inc.

  v. Fireman’s Fund Ins. Co., 183 P.3d 734, 741 (Haw. 2007)


                                      12
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 13 of 40   PageID #:
                                    1547


  (citing Airgo, 670 P.2d at 1281); Willcox v. Lloyds TSB Bank,

  PLC, Civ. No. 13-00508 ACK-RLP, 2014 WL 12780002, at *7 (D. Haw.

  June 10, 2014); Standard Register Co. v. Keala, No. Civ. 14-

  00291 JMS-RL, 2015 WL 3604265, at *6 (D. Haw. June 8, 2015).

  Section 187 of the Restatement provides, in relevant part:

             . . .

       (1)   The law of the state chosen by the parties to govern
             their contractual rights and duties will be applied,
             even if the particular issue is one which the parties
             could not have resolved by an explicit provision in their
             agreement directed to that issue, unless either

             . . .

                     (a)   application of the law of the chosen state
                           would be contrary to a fundamental policy of
                           a state which has a materially greater
                           interest than the chosen state in the
                           determination of the particular issue and
                           which, under the rule of § 188, would be the
                           state of the applicable law in the absence of
                           an effective choice of law by the parties.

  Restatement (Second) of Conflict of Laws § 187(1)-(2) (1971).

             The Court finds that California law on the issues

  before the Court is not contrary to a fundamental policy of

  Hawaii because a seller is able to disclaim an implied warranty

  of fitness for a particular purpose in either state.          Under both

  California and Hawaii statutes, a seller is able “to exclude or

  modify any implied warranty of fitness” as long as the exclusion

  is “a writing” and “conspicuous.”        Cal. Com. Code § 10214; Haw.




                                      13
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 14 of 40   PageID #:
                                    1548


  Rev. Stat. § 490:2-316.     Further, under Hawaii Revised Statute §

  490:2-318:

             A seller’s warranty whether express or implied extends
             to any person who may reasonably be expected to use,
             consume or be affected by the goods and who is injured
             by breach of the warranty. A seller may not exclude or
             limit the operation of this section with respect to
             injury to the person of an individual to whom the
             warranty extends.

  Haw. Rev. Stat. § 490:2-318 (2019).       The Uniform Commercial Code

  Comments to Hawaii Revised Statute § 490:2-318 explain that

  “[t]he last sentence of this section does not mean that a seller

  is precluded from excluding or disclaiming a warranty which

  might otherwise arise in connection with the sale provided such

  exclusion or modification is permitted by Section 2-316.”            Haw.

  Rev. Stat. § 490:2-318 (2019), Uniform Commercial Code Comment

  1.   Section 2-316 states, in part:

             [T]o exclude or modify the implied warranty of
             merchantability or any part of it the language must
             mention merchantability and in case of a writing must be
             conspicuous, and to exclude or modify any implied
             warranty of fitness the exclusion must be by a writing
             and conspicuous.     Language to exclude all implied
             warranties of fitness is sufficient if it states, for
             example, that “There are no warranties which extend
             beyond the description on the face hereof.”

  Haw. Rev. Stat. § 490:2-316.      Because California and Hawaii law

  thus permit a disclaimer of the implied warranty of fitness for

  a particular purpose, California law is not contrary to a

  fundamental policy of Hawaii.



                                      14
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 15 of 40   PageID #:
                                    1549


             Therefore, under Hawaii law, “a choice of law

  provision provided for in a contract between the parties will

  generally be upheld.”     Smallwood v. NCsoft Corp., 730 F. Supp.

  2d 1213, 1225 (D. Haw. 2010) (citation omitted).         Because

  California law on this issue is not contrary to a fundamental

  policy of Hawaii, the Court will honor the choice of law

  provision with regard to the breach of warranty claims.

             Contrary to Emser’s argument that the choice-of-law

  clause is dispositive and must apply to all claims, the clause’s

  significance is tempered because two of the three causes of

  action here-failure to warn and negligent misrepresentation-are

  torts, and “[c]laims arising in tort are not ordinarily

  controlled by a contractual choice of law provision.”          Sutter

  Home Winery, Inc. v. Vintage Selections, Ltd., 971 F.2d 401, 407

  (9th Cir. 1992); but see Puna Geothermal Venture v. Allianz

  Global Risks U.S. Ins. Co., Civ No. 19-00451 SOM-WRP, 2019 WL

  6619851, at *4 (D. Haw. Dec. 5, 2019) (interpreting a choice-of-

  law provision found in an insurance contract to apply to all

  claims arising out of the parties’ contractual relationship).

  “Rather, [non-contract claims] are decided according to the law

  of the forum state.”     Sutter Home Winery, Inc., 971 F.2d at 407.

             The Court must therefore apply Hawaii’s general

  choice-of-law test to determine which tort law applies-without

  “the strong presumption that arises from a contractual choice

                                      15
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 16 of 40   PageID #:
                                    1550


  for contract-based claims.”      Jou v. Adalian, Civ No. 15-00155

  JMS-KJM, 2018 WL 1955415 (D. Haw. April 25, 2018); see, e.g.,

  Hawaii Island Air, Inc. v. Merlot Aero Ltd., Civ No. 14-00466

  BMK, 2015 WL 675512, at *19 (D. Haw. Jan. 30, 2015) (“This

  district has recognized that a choice-of law provision governs

  the interpretation of a contract and rights arising therefrom,

  but not necessarily the related, non-contractual claims.”)

  (citing Prop. Rights. Law Group, P.C. v. Lynch, Civ No. 13-00273

  SOM-RLP, 2014 WL 2452803, at *13 (D. Haw. May 30, 2014)).            That

  is, for non-contractual claims, Hawaii’s choice-of-law rules

  require a determination of which state has “the most significant

  relationship to the parties and the subject matter.”          Mikelson

  v. United Servs. Auto Ass’n, 107 Haw. 192, 198, 111 P.3d 601,

  607 (2005) (internal citation and quotation omitted); see, e.g.,

  Hamby v. Ohio Nat. Life Assur. Corp., Civ No. 12-00122 JMS-KSC,

  2012 WL 2568149, at *3 (D. Haw. June 29, 2012) (applying

  Mikelson to suit alleging breach of contract, bad faith, and

  statutory violations); Jou, 2018 WL 1955415, at *6 (applying

  Mikelson to suit alleging intentional spoliation of evidence);

  St. James v. JP Morgan Chase Bank Corp., Civ No. 16-00529 LEK-

  KSC, 2017 WL 4392040, at *5 (D. Haw. Sept. 29, 2017) (applying

  Mikelson to tort claims).

             “In making this determination, courts ‘look to factors

  such as (1) where relevant events occurred, (2) the residence of

                                      16
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 17 of 40   PageID #:
                                    1551


  the parties, and (3) whether any of the parties had any

  particular ties to one jurisdiction or the other.’”          Hamby, 2012

  WL 2568149, at *3 (quoting Kukui Gardens Corp. v. Holco Cap.

  Grp., Civ No. 08-00049 ACK-KSC, 2010 WL 145284, at *5 (D. Haw.

  Jan. 12, 2010)).

             Applying Mikelson, the Court concludes that Hawaii law

  applies to the failure to warn and negligent misrepresentation

  claims currently before the Court.       Bennett was injured at the

  Point at Poipu in Hawaii, the purchase of the tiles from Emser

  was for use at the Point at Poipu in Hawaii, the tile

  installation was performed in Hawaii, the architect for the

  renovation was licensed in Hawaii, the building code that

  applies is that of the County of Kauai, and Emser shipped the

  tiles to Kauai.    Def. CSF ¶¶ 15-20.     The final decision to

  approve the tiles was made by the Owners in Kauai.          Id. ¶ 18.

  Bennett ultimately chose to bring this action in this

  jurisdiction and has named witnesses located in Hawaii.          Id. ¶

  15.   These factors all indicate that Hawaii has the strongest

  interest in resolving the failure to warn and negligent

  misrepresentation tort claims.

             It is a well-settled principle of conflict-of-law

  analysis that different jurisdiction’s laws can apply to

  different issues in the same case.       Jou, 2018 WL 1955415, at *6;

  see, e.g., Allstate Ins. Co. v. Hague, 449 U.S. 302, 307, 101 S.

                                      17
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 18 of 40   PageID #:
                                    1552


  Ct. 633, 637, 66 L. Ed. 2d 521 (1981) (recognizing a principle

  “long accepted by this Court, that a set of facts giving rise to

  a lawsuit, or a particular issue within a lawsuit, may justify,

  in constitutional terms, application of the law of more than one

  jurisdiction”) (citations omitted); Berg Chilling Sys., Inc. v.

  Hull Corp., 435 F.3d 455, 462 (3d Cir. 2006) (“Because choice of

  law analysis is issue-specific, different states’ laws may apply

  to different issues in a single case, a principle known as

  ‘depecage.’”) (citation omitted); DeRoburt v. Gannett Co., 83

  F.R.D. 574, 581 n.29 (D. Haw. 1979) (“Traditional choice of law

  rules have also been used to apply different rules of law to

  different issues arising in the same case.”).

             In short, the Court applies California substantive law

  to the Owners’ breach of warranty contract claims and Hawaii

  substantive law to the Owners’ failure to warn and negligent

  misrepresentation tort claims.       Having decided the choice of law

  issue, the Court addresses the merits of Emser’s Motion for

  Partial Summary Judgment.

 II.   Breach of Express and Implied Warranties (Count II)

             Emser has moved for partial summary judgment on the

  Owners’ claims of breach of express warranty and breach of the

  implied warranty of fitness for a particular purpose.          Mot. at

  17-19.   As discussed supra, the contractual claim of breach of

  warranty will be governed by the choice of law provision

                                      18
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 19 of 40       PageID #:
                                    1553


  specifying the application of California law.            The Court

  addresses each claim below. 1/

             a. Express Warranty

               After first addressing the impact of the disclaimer

  found in Emser’s Terms and Conditions, the Court ultimately

  GRANTS the Motion on the express warranty claim.

                 i. The Effect of Emser’s Disclaimer

               In its Motion, Emser argues that it disclaimed all

  express warranties other than the manufactured products warranty

  specifically discussed within its Terms and Conditions. 2/             To the


        1/  As an initial matter, the Court finds that the Owners are intended
  third-party beneficiaries. In general, privity of contract is required in an
  action for breach of express warranty and breach of implied warranty. Burr
  v. Sherwin Williams Co., 42 Cal.2d 682, 695 P.2d 1041 (1954); Tapia v. Davol,
  Inc., 116 F. Supp. 3d 1149, 1159 (S.D. Cal. 2015). It is undisputed that
  Emser entered into a contract with Layton, and thus no privity existed
  between Emser and any of the Owners.
         But under California Civil Code § 1559, a third-party beneficiary can
  enforce a contract made expressly for his benefit. Cal. Civ. Code § 1559;
  see Shell v. Schmidt, 126 Cal. App. 2d 279, 272 P.2d 82 (1954) (finding that
  the plaintiffs purchasing homes constituted the class intended to be
  benefitted and holding that the contract must therefore be for their
  benefit). A contract made expressly for a third party’s benefit does not
  need to specifically name the party as the beneficiary; rather the only
  requirement is that “the party is more than incidentally benefitted by the
  contract.” See id.; see also Gilbert Fin. Corp., Steelform Contracting Co.,
  82 Cal. App. 3d 65, 69-70, 145 Cal. Rptr. 448, 450 (Ct. App. 1978) (holding
  that the plaintiff, as the owner of the building, was an intended beneficiary
  of the contract between the general contractor and the subcontractor).
         Because Poipu was the ultimate customer who chose the Bombay tiles, and
  whom Emser was aware it was providing the tiles for, the Court finds that the
  Owners are intended third-party beneficiaries of the contract for the Bombay
  tiles between Layton and Emser.
         2/ The Manufactured Products warranty in Emser’s Terms and Conditions
  reads:
               Emser warrants that manufactured products will be free from defect
               for a period of one year from date of purchase. Defect is defined
               as a shortfall in the product to perform to specifications as
               disclosed in product or trade literature, within industry allowable
               tolerances as set forth in standard, national industry protocols.


                                        19
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 20 of 40          PageID #:
                                    1554


  extent that Emser contends that this language overrides any of

  its other statements made to the Owners, Emser is incorrect.

                 California law on limiting warranties provides that

  “[w]ords or conduct relevant to the creation of an express

  warranty and words or conduct tending to negate or limit

  warranty shall be construed wherever reasonable as consistent

  with each other; but . . . negation or limitation is inoperative

  to the extent that such construction is unreasonable.”                 Cal.

  Com. Code § 2316(1).         Because a disclaimer “is inconsistent

  with” an express warranty, “words of disclaimer . . . give way

  to words of warranty unless some clear agreement between the

  parties dictates the contrary relationship.”               In re Nexus 6P

  Prod. Liab. Litig., 293 F. Supp. 3d 888, 941 (N.D. Cal. 2018)

  (internal citation and quotation omitted); see also Arroyo v.

  TP-Link USA Corp., No. 14-CV-04999-EJD, 2015 WL 5698752, at *10

  (N.D. Cal. Sept. 29, 2015); Hauter v. Zogarts, 14 Cal. 3d 104,



                 This one-year express warranty is the sole warranty extended and
                 replaces any statutory warranties to the maximum extent allowable
                 by law. Customer misuse including negligence, physical, or chemical
                 abuse is not covered by the warranty.       Installation defects or
                 installations that violate building codes are not covered by this
                 warranty.    All warranty claims must be reported immediately.
                 Failure to report any warranty claim within 30 days of defect
                 discovery will void this warranty. All products must be inspected
                 prior to installation. Visual defects or nonconformities apparent
                 prior to installation voids this warranty. Manufactured tile is
                 subject to variation due to an inherent variability in raw materials
                 and production processes. Ceramic tile with a rating of V3 or V4
                 may contain higher levels of variation.      All products should be
                 inspected prior to installation.

  Emser Ex. U.

                                           20
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 21 of 40   PageID #:
                                    1555


  120 Cal. Rptr. 681, 534 P.2d 377, 386 (1975) (explaining that

  Cal. Com. Code § 2316 “seeks to protect a buyer from unexpected

  and unbargained language of disclaimer by denying effect to such

  language when inconsistent with language of express warranty,”

  and that amendments to § 2316 have not altered the “spirit” of

  the law as originally drafted:       “If the agreement creates an

  express warranty, [w]ords disclaiming it are inoperative.”).

             Insofar as Emser argues its disclaimer precludes

  liability for breach of express warranty “that the subject

  flooring tile could be safely used for its intended purposes,”

  FAC ¶ 12, Emser’s argument fails.        The Court therefore finds

  that Emser’s general disclaimer found in its Terms and

  Conditions does not apply to the express warranty claim.

              ii. Breach of Express Warranty

             To state a claim for breach of express warranty under

  California law, “a plaintiff must allege (1) the exact terms of

  the warranty; (2) reasonable reliance thereon; and (3) a breach

  of warranty, which proximately caused plaintiff’s injury.”           T&M

  Solar & Air Conditioning, Inc. v. Lennox Intl’l Inc., 83 F.

  Supp. 3d 855, 875 (N.D. Cal. 2015).       “Any description of the

  goods which is made part of the basis of the bargain creates an

  express warranty that the goods shall conform to the

  description.”    Cal. Com. Code. § 2313(1)(b).       “Statements made

  by a manufacturer through its advertising efforts can be

                                      21
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 22 of 40   PageID #:
                                    1556


  construed as warranty statements.”       Aaronson v. Vital Pharms.,

  Inc., No. 09-CV-1333 W (CAB), 2010 WL 625337, at *6 (S.D. Cal.

  Feb. 17, 2010).

              Clearly, the Owners have failed to submit evidence of

  a breach of Emser’s express warranty within the required time of

  one year, or that the Owners filed a timely claim.          Accordingly,

  the Court only briefly discusses the other arguments Emser makes

  regarding the Owners’ assertion there was a breach of Emser’s

  express warranty.     In the Owners’ First Amended Third-Party

  Complaint, the Owners allege in a conclusory manner that Emser

  “warranted and/or represented that the subject flooring tile

  could be safely used for its intended purposes.”         FAC ¶ 12.     “To

  allege facts identifying the exact terms of the warranty, a

  plaintiff must provide ‘specifics’ about what the warranty

  statement was, and how and when it was breached.”          T&M Solar and

  Air Conditioning, 83 F. Supp. 3d at 875.        Yet the Owners’

  allegation falls short of any clear representation, rising to a

  warranty.   See MacNeil Auto. Prod., Ltd. v. Cannon Auto. Ltd.,

  715 F. Supp. 2d 786, 795 (N.D. Ill. 2010) (finding that alleged

  representations that floor mats would be “quality mat[s],”

  “would meet . . . expectations of quality,” and “would be

  suitable for their purposes” are not warranties).

          Drawing all reasonable inferences in the Owners’ favor,

  they have failed to carry their burden on summary judgment by

                                      22
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 23 of 40    PageID #:
                                    1557


  presenting evidence that Emser made any express warranty that

  the subject flooring tile could be safely used for its intended

  purposes.   The Owners contend in their Opposition that “there

  were representations made about the slip resistance of the

  tiles, [and] there is a genuine dispute about what those

  representations were . . . .”      Opp. at 19.    To overcome this

  partial summary judgment motion, the Owners were obligated to

  provide a greater factual basis for any alleged express

  warranty.   The Owners have not identified the person who made

  the alleged express warranty, nor the specific words of the

  express warranty, nor how the alleged warranty became part of

  the basis of the bargain.

           For the foregoing reasons, the Court GRANTS Emser’s

  Motion for Partial Summary Judgment as to the express warranty

  claim.

           b. Implied Warranty:    Fitness for a Particular Purpose

              The Court next addresses the Owners’ claim for an

  implied warranty of fitness for a particular purpose.          Emser

  moves for partial summary judgment on this claim for several

  reasons, but the Court need only reach the first:          that the

  Owners’ claims are barred by a disclaimer of the implied

  warranty of fitness for a particular purpose in the Terms and

  Conditions.



                                      23
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 24 of 40   PageID #:
                                    1558


             Unlike with an express warranty, the implied warranty

  of fitness for a particular purpose generally may be disclaimed.

  See Cal. Com. Code § 2316(2).      The Owners do not dispute that

  they are bound by the Terms and Conditions, they instead contend

  that the disclaimer is not conspicuous.        In order to

  successfully disclaim a warranty, the disclaimer must be

  conspicuous.    See Cooper v. Simpson Strong-Tie Co., Inc., 460 F.

  Supp. 3d 894, 913 (N.D. Cal. 2020).        California law defines

  “conspicuous” as covering “[a] heading . . . in contrasting

  type, font, or color to the surrounding text of the same or

  lesser size” and “[l]anguage in the body of a record or display

  . . . in contrasting type, font, or color to the surrounding

  text of the same size, or set off from surrounding text of the

  same size by symbols or other marks that call attention to the

  language.”   See Cal. Com. Code § 1201(10).

             Under the heading “Warranty,” Emser’s Terms and

  Conditions provide in clear language and bold and capitalized

  formatting that Emser “disclaims any and all other warranties,

  express or implied, including but not limited to, warranties of

  merchantability or fitness for a particular purpose or use.”

  Emser Ex. U.    This disclaimer is in all capital letters while

  the surrounding text is in lower case font of the same size.

  See id.   California courts have found very similar disclaimers

  to have barred implied warranty claims.        See e.g., Minkler v.

                                      24
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 25 of 40   PageID #:
                                    1559


  Apple, Inc., 65 F. Supp. 3d 810, 819 (N.D. Cal. 2014) (barring

  an implied warranty claim based on Apple’s disclaimer of “ALL

  STATUTORY AND IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION,

  WARRANTIES OF MERCHANTABILITY”); In re Google Phone Litig., No.

  10-CV-01177-EJD, 2012 WL 3155571, at *8 (N.D. Cal. Aug. 2, 2012)

  (barring an implied warranty claim based on Google’s disclaimer

  of “ALL WARRANTIES AND CONDITIONS OF ANY KIND, WHETHER EXPRESS

  OR IMPLIED, REGARDING ANY DEVICES, INCLUDING ANY IMPLIED

  WARRANTIES OF MERCHANTABILITY”).          In these circumstances, the

  Court concludes that Emser’s disclaimer is conspicuous.

             The Owners argue that the language on the invoices

  themselves states only, “To view our full product offering, our

  branch locations, and our Terms and Conditions of Sale or to

  view or receive electronic copies of your invoices, please visit

  www.emser.com.”    Opp. at 22.    Therefore, in the Owners’ view,

  this multistep process to reach the text of the disclaimer is

  not “obvious.”    Id.   But the case the Owners erroneously rely

  on, Wilson v. Huuuge, Inc., 944 F.3d 1212, 1214 (9th Cir. 2019),

  is readily distinguishable.

             In Wilson, the court found that the gaming phone

  application did “did not notify users that the app had terms and

  conditions, let alone put them in a place the user would

  necessarily see.”     Id. at 1220.    Here, of course, Emser directs

  readers to its website, which displays its Terms and Conditions

                                       25
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 26 of 40   PageID #:
                                    1560


  conspicuously.    The Owners do not otherwise allege that they did

  not see or understand the disclaimer.        Thus, this case is unlike

  Wilson where the allegations established that the plaintiff did

  not have a reasonable opportunity to view the disclaimer prior

  to purchase.    Id.

             The Court will therefore enforce Emser’s disclaimer

  found in its Terms and Conditions and GRANTS Emser’s Motion for

  Partial Summary Judgment on the implied warranty claim.

III.   Failure to Warn as to Third-Party Defendant (Count III)

           The Court next turns to the Owners’ failure to warn

  claim.   The Owners allege that Emser “placed the subject

  flooring tile into the stream of commerce and/or sold it in a

  defective and unreasonably dangerous condition, and which posed

  an unreasonable risk of harm.      Notwithstanding such knowledge,

  [Emser] failed to adequately warn users of the subject flooring

  tile about its slipperiness, especially when wet, and the risks

  associated with its use.”      FAC ¶ 16.   In response, Emser argues

  that the Owners’ failure to warn claim fails because Emser’s

  warning is adequate as a matter of law.        The Court disagrees.

             Hawaii courts have explained that the duty to warn

  against unusual hazards has long been recognized as a source of

  tort liability.    See Kajiya v. Dep’t of Water Supply, 2 Haw.

  App. 221, 225, 629 P.2d 635, 639 (Haw. Ct. App. 1981).          When a

  person who is in control of “what he knows or should know is a

                                      26
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 27 of 40   PageID #:
                                    1561


  dangerous agency, which creates a foreseeable peril to persons

  or property that is not readily apparent to those endangered, to

  the extent that it is reasonably possible,” that person owes a

  duty to warn them of the potential danger.         Id. at 640.

             In this jurisdiction, a manufacturer must provide

  adequate instructions for safe use of the product and warnings

  as to the dangers inherent in improper use of the product.

  Acoba v. General Tire, Inc., 92 Haw. 1, 15, 986 P.2d 288, 302

  (Haw. 1999).    A manufacturer has a duty to “give appropriate

  warning of any known dangers which the user of its product would

  not ordinarily discover.”      Id. at 305 (citation omitted).        So

  “[w]hen a product warning has been provided by a manufacturer,

  the adequacy of that warning is generally a question of fact for

  the jury.”   Acoba, 986 P.2d at 302 (collecting cases).

             In the Owners’ Opposition, they allege a post-sale

  duty to warn on the part of the manufacturer after the

  manufacturer discovers a defect.         Opp. at 15.   Hawaii courts

  have recognized such a duty.      See Tabieros v. Clark Equip. Co.,

  85 Haw. 336, 355-56, 944 P.2d 1279, 1298-99 (1997) (“If,

  however, the manufacturer is not aware of the defect until after

  manufacture or sale, it has a duty to warn upon learning of the

  defect; if there exists a point-of-manufacture duty to warn, a

  postmanufacture duty to warn necessarily continues upon learning

  of the defect.”).

                                      27
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 28 of 40    PageID #:
                                    1562


              “In rare instances, however, warnings may be found

  adequate as a matter of law.”      Acoba, 986 P.2d at 302.      For

  example, a warning may be deemed adequate as a matter of law

  where it is “very clear, understandable and completely

  unambiguous” and “forcefully [brings] home the intended

  message.”    Temple v. Velcro USA, Inc., 148 Cal. App. 3d 1090,

  1095, 196 Cal. Rptr. 531, 533 (Ct. App. 1983); see also Bryant

  v. Tech. Research Co., 654 F.2d 1337, 1345-46 (9th Cir. 1981)

  (“An important factor in evaluating the adequacy of a warning is

  the clarity of the warning.”); see e.g., Acoba at 303

  (“[Defendant’s] manual thus clearly and explicitly warned

  [plaintiff] of the risk that ‘[a] build-up of rust and/or

  corrosion can prevent the side/lock rings from properly seating

  [and may] cause an explosive separation during inflation.’”).

              Here, the Owners allege that Emser “failed to

  adequately warn users of the subject flooring tile about its

  slipperiness, especially when wet, and the risks associated with

  its use.”    FAC ¶ 16.

              Emser argues that it warned about precisely the risk

  that the Owners are alleging, that is, that the tiles may be

  slippery when wet and to take care when selecting the material

  when it will be exposed to liquids.         Mot. at 18.   Indeed, the

  cut sheet Emser provided states:         “Ceramic tile floors, like

  other types of glazed floors, can become slippery when wet.

                                      28
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 29 of 40   PageID #:
                                    1563


  Take extra care when selecting a floor product that will be

  exposed to conditions such as liquids, grease, or oil.”          Emser

  Ex. C.   But the cut sheet that contains the warning also

  confusingly states the Bombay tile coefficient of friction as

  greater than or equal to 0.6 both dry and wet.         At the hearing,

  Emser’s counsel could not explain any reason for such a

  statement.    It is questionable what impact such confusion had on

  the Owners.

             Emser also knew that the 0.6 coefficient of friction

  (or whatever the actual coefficient of friction might be) was

  determined by testing the average of three tiles, so some tiles

  would have a higher coefficient of friction and some would have

  lower.   See Emser Ex. 2.     Accordingly, Emser knew that some of

  the tiles installed at Poipu would be below a 0.6 coefficient of

  friction when wet; on the other hand, there’s no evidence that

  Poipu was so aware.     Emser’s counsel also asserted that the

  architect should have known that the 0.6 coefficient of friction

  would have been determined as an average.        Yet Emser knew that

  the Owners wanted a 0.6 coefficient of friction as testified by

  Linda Hart.    See Def. Ex K (Deposition of Linda Hart) at 17:6-7.

             There is an additional dispute here as to whether

  Emser’s issuance of the Bombay Master Certificate as well as the

  Revised Bombay Master Certificate both bearing a 0.55

  coefficient of friction constitutes a sufficient warning.            The

                                      29
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 30 of 40   PageID #:
                                    1564


  Owners’ architect reviewed both documents and requested and

  received two changes.

             Moreover, notwithstanding Emser’s representation as to

  the subject tile’s coefficient of friction, Emser’s counsel at

  the hearing admitted that the actual tile sent to Poipu was

  never tested for its coefficient of friction.         There is also no

  evidence that either party took any action after La Sonya Allen

  slipped and fell outside of Building 7 and before Bennett

  slipped and fell at Building 5 fifteen months later, other than

  the Owners placing some warning signs and cones as testified by

  the Bennetts in their depositions.       See Emser Ex. CC (Deposition
                                           ---

  of Beverly Bennett) at 49:11-18; Emser Ex. DD (Deposition of

  Michael Bennett) at 67:8-13.

             Because there are material issues of fact, the Court

  DENIES Emser’s Motion for Partial Summary Judgment with regard

  to the failure to warn claim.

 IV.   Negligent Misrepresentation (Count IV)

             Finally, the Court turns to the Owners’ negligent

  misrepresentation claim.      The Owners contend that Emser

  negligently misrepresented “that the subject flooring tile was

  safe and fit for its intended purposes, and that the flooring

  had specific coefficient of friction specifications when dry

  and/or wet.”    FAC ¶ 20.   The Court first addresses the

  application of the economic loss rule, and then goes on to GRANT

                                      30
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 31 of 40   PageID #:
                                    1565


  summary judgment only insofar as the Owners assert a claim based

  on the value of damage to the product, that is, damage to the

  tile itself, but otherwise DENIES the motion on the negligent

  misrepresentation claim.

          a. Application of the Economic Loss Rule

             A claim involving negligence often involves facts that

  are to be determined by a jury.       Here, Emser asserts that it is

  entitled to partial summary judgment because the Owners’ direct

  claim for negligent misrepresentation is barred by the economic

  loss rule.   Reply at 7-8.

             Under Hawaii law, the so-called “economic loss rule”

  applies to bar recovery in product liability cases for pure

  economic loss in actions stemming from injury only to the

  product itself.    State by Bronster v. U.S. Steel Corp., 82 Haw.

  32, 41, 919 P.2d 294, 303 (1996); see Haw. Rev. Stat. § 663-1.2;

  SCD RMA, LLC v. Farsighted Enterprises, Inc., 591 F. Supp. 2d

  1141, 1148 (D. Haw. 2008).      The economic loss rule thus absolves

  manufacturers in commercial relationships from a duty “under

  either a negligence or strict products-liability theory to

  prevent a product from injuring itself.”        E. River S.S. Corp. v.

  Transamerica Delaval, Inc., 476 U.S. 858, 871, 106 S. Ct. 2295,

  2302, 90 L. Ed. 2d 865 (1986).       Such a rule “marks the

  fundamental boundary between the law of contracts, which is

  designed to enforce expectations created by agreement, and the

                                      31
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 32 of 40   PageID #:
                                    1566


  law of torts, which is designed to protect citizens and their

  property by imposing a duty of reasonable care on others.”           City

  Express, Inc. v. Express Partners, 87 Haw. 466, 469, 959 P.2d

  836, 839 (1998) (citations omitted).       Damage to a product itself

  is most appropriately a warranty claim.        Keahole Point Fish LLC

  v. Skretting Canada Inc., 971 F. Supp. 2d 1017, 1028 (D. Haw.

  2013); U.S. Steel Corp., 919 P.2d at 302 (“Such damage means

  simply that the product has not met the customer’s expectations,

  or, in other words, that the customer has received ‘insufficient

  product value.’”) (citation omitted).

             The Hawaii Supreme Court has recognized exceptions to

  the economic loss rule and found that it does not apply when a

  defective product causes personal injury or damage to “other

  property.”   Ass’n of Apartment Owners of Newtown Meadows ex rel.

  its Bd. Of Directors v. Venture 15, Inc., 115 Haw. 232, 285, 167

  P.3d 225, 278 (2007); Kawamata Farms, Inc. v. United Agric.

  Prods., 86 Haw. 214, 254, 948 P.2d 1055, 1095 (1997).          A court

  analyzing the applicability of the economic loss rule must

  therefore analyze the object of the bargain between the parties

  in order to determine what constitutes “the product” and what

  constitutes “other property.”      Windward Aviation, Inc. v. Rolls-

  Royce Corp., Civ No. 10-00542 ACK-BMK, 2011 WL 2670180, at *6

  (D. Haw. July 6, 2011).



                                      32
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 33 of 40   PageID #:
                                    1567


              Here, Emser has not established that the rule barring

  tort claims for purely economic losses applies as to most of

  their claims.    On the other hand, the Owners are somewhat

  unclear as to what damages they are seeking from the negligent

  misrepresentation claim.      At the very least, it is clear that

  the Owners’ negligent misrepresentation claim is predicated on

  the original personal injury claims asserted by Bennett, and

  Bennett’s claims are not exclusively for economic loss.          See

  Wada v. Aloha King, LLC, 154 F. Supp. 3d 981, 1004 (D. Haw.

  2015).    The Owners do not appear to seek to recover from any

  “other property,” that is, property other than the Bombay tiles.

  The recovery sought by the Owners further stems from a claim

  that Emser did not exercise reasonable care in communicating

  information regarding its own materials.        See U.S. Steel Corp.,

  919 P.2d at 303.    In citing to Shaffer v. Earl Thacker Co., 6

  Haw. App. 188, 716 P.2d 163 (1986), the Hawaii Supreme Court

  stated:

              The duty imposed by section 552 is therefore to exercise
              reasonable   care   or  competence   in   obtaining   or
              communicating information for the guidance of others in
              their business transactions.    This duty, however, is
              distinct from the duty eliminated by the economic loss
              rule. As noted by the court in East River, the economic
              loss   rule   absolves   manufacturers   in   commercial
              relationships from a duty “under either a negligence or
              strict products-liability theory to prevent a product
              from injuring itself.” 476 U.S. at 871, 106 S. Ct. at
              2302. Utilization of the economic loss rule to dismiss
              a claim for negligent misrepresentation, therefore,
              would be incongruous.

                                      33
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 34 of 40   PageID #:
                                    1568




  U.S. Steel Corp., 919 P.2d at 303.

             Therefore, to the extent the Owners may be asserting a

  claim based on the value of damage to the product, that is,

  damage to the tile itself, the Court GRANTS Emser’s Motion for

  Partial Summary Judgment because such a claim is barred by the

  economic loss rule.     The Court next addresses any claims for

  damages under negligent misrepresentation not barred by the

  economic loss rule.

          b. Negligent Misrepresentation Analysis

             Negligent misrepresentation requires:        “(1) false

  information be supplied as a result of the failure to exercise

  reasonable care or competence in communicating the information;

  (2) the person for whose benefit the information is supplied

  suffered the loss; and (3) the recipient relies upon the

  misrepresentation.”     Santiago v. Tanaka, 137 Haw. 137, 153-154,

  366 P.3d 612, 628-629 (Haw. 2016) (citing Restatement (Second)

  of Torts § 552).    Plaintiffs may recover the pecuniary losses

  caused by their justifiable reliance on a negligent

  misrepresentation.     Honolulu Disposal Serv., Inc. v. American

  Ben. Plan Adm’rs, Inc., 433 F. Supp. 2d 1181, 1186 (D. Haw.

  2006) (“Although the ‘justifiable reliance’ requirement appears

  to incorporate an ordinary reasonableness standard . . . it also

  requires the finder of fact to examine the circumstances


                                      34
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 35 of 40    PageID #:
                                    1569


  involved in the particular case, rather than judging the

  parties’ actions against a purely objective standard.”).             Each

  element is addressed in turn. 3/

              First, Emser asserts that it exercised sufficient care

  in communicating the information regarding the subject tile.               It

  argues that it had reasonable ground for believing the product

  information was true.      As discussed above, Emser initially

  provided to the Owners a cut sheet from Emser’s catalog, stating

  that the coefficient of friction was equal to or greater than

  0.60 wet.    See Emser Ex. C.     Emser then provided the Bombay

  Master Certificate and the Revised Bombay Master Certificate,

  which both stated a 0.55 wet coefficient of friction and were

  both reviewed by the architect.

              In providing both numbers, Emser depended on

  laboratory test results.       Makovski Decl. ¶¶ 6, 7, 16.       But Emser

  is unable to identify which precise laboratory generated the 0.6

  coefficient of friction, which confusingly applied to both wet

  and dry, the meaning of which Emser’s counsel could not explain.

  On the other hand, the cut sheet warned that “[c]eramic tile

  floors, like other types of glazed floors, can become slippery

  when wet.    Take extra care when selecting a floor product that

  will be exposed to conditions such as liquids, grease, or oil.”


       3/  Because the analysis of the two tort claims-failure to warn and
  negligent misrepresentation-is similar, any facts stated in one is
  incorporated by the other.

                                       35
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 36 of 40   PageID #:
                                    1570


  Emser Ex. C.    The cut sheet also displayed a figure of a person

  slipping.    See id.

              Because only three of the Bombay tiles were tested as

  an average, some tiles had a higher coefficient of friction of

  0.6 and some lower.     See Emser Ex. 2.      Emser’s counsel asserted

  the architect, as a professional, should have been aware of the

  significance of such a practice.         But as discussed above,

  notwithstanding Emser’s representations as to the tile

  coefficient of friction, the coefficient of friction of the tile

  sent to Poipu was never tested before shipment.         When the Bombay

  tiles used at Poipu were tested in 2020 and 2021, the tests

  revealed a coefficient of friction of an average of 0.48 and

  under 0.49, respectively.      See Def. CSF ¶ 27.

              The Owners further point out in their Opposition that

  Emser received the updated testing information in 2011 showing a

  coefficient of friction of less than 0.6, but Emser nevertheless

  provided a cut sheet in September 2012 to Poipu stating a 0.6

  coefficient of friction.      Opp. at 9; Def. CSF ¶ 29.

              Second, the Court turns to the next element of

  negligent misrepresentation and finds that clearly the Owners

  were the person for whose benefit the information was supplied

  and that it suffered the loss of receiving tile that included

  tile with a lower coefficient of friction than the standard of



                                      36
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 37 of 40   PageID #:
                                    1571


  0.6 and are now facing lawsuits from guests injured by slipping

  on the tile as well as major corrective work.

              Finally, Emser argues that the Owners cannot establish

  justifiable reliance.     Mot. at 21.    The question of whether a

  plaintiff’s reliance was justifiable is ordinarily a question

  for the jury, but it may be decided at the summary judgment

  stage if the facts support only one conclusion.         See Honolulu

  Disposal, 433 F. Supp. 2d at 1186.

              The Court again notes that while the “justifiable

  reliance” requirement incorporates an ordinary reasonableness

  standard, it also requires the finder of fact to examine the

  circumstances involved in the particular case, rather than

  judging the parties’ actions against a purely objective

  standard.    Id. at 1191.

              The Court finds that it is questionable whether the

  Owners were aware that Emser’s standard practice was to

  establish a coefficient of friction by testing only three tiles

  and taking the average thereof, with the result that Emser’s

  representation of the 0.6 coefficient of friction would include

  some tiles with a coefficient of friction of 0.6 or higher, and

  some tiles less than a 0.6 coefficient of friction.

              The Owners claim they relied on the cut sheet

  coefficient of friction because “the tile would not have even



                                      37
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 38 of 40    PageID #:
                                    1572


  been submitted to the AOAO board for consideration if the wet

  coefficient of friction was under .6.”        Opp. at 11.

             As discussed supra, Emser supplied both the cut sheet

  and the Revised Master Certificate by October 17, 2012.          Mot. at

  22; Emser Ex. C.    The general contractor Layton did not order

  the tiles that were installed at Building 5, where Bennett fell,

  until September 2014.     Mot. at 22.    But the Owners had ordered

  tile for Building 4 before receiving the certificates.          See

  Johnson Decl. ¶¶ 29, 30.      Emser argues that the Owners could

  have discovered the 0.55 number by looking at its own set of

  documents, although those documents had been received after the

  Owners had already ordered some tile at the beginning of the

  Project (for Building 4).      See Honolulu Disposal, 433 F. Supp.

  2d at 1193 (finding no reasonable reliance because the plaintiff

  always had control over the records at issue); Balkind v.

  Telluride Mountain Tile Co., 8 P.3d 581, 587 (Colo. App. 2000)

  (“If the plaintiff has access to information that was equally

  available to both parties and would have led to discovery of the

  true facts, the plaintiff has no right to rely upon the

  misrepresentation.”).     On the other hand, Emser could have

  avoided its own misrepresentations if it had reviewed its own

  records.

             The Owners argue that the architect’s stamp on both

  the Bombay Master Certificate as well as the Revised Bombay

                                      38
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 39 of 40   PageID #:
                                    1573


  Master Certificate does not constitute an approval of the

  information contained in the certificates.        Opp. at 13.    But the

  architect’s stamp suggests to the Court that at the very least

  he reviewed the information contained within the certificates.

             In sum, the Court finds there are material issues of

  fact regarding the Owners’ negligent misrepresentation claim and

  therefore the Court DENIES Emser’s Motion for Partial Summary

  Judgment on the negligent misrepresentation claim.



                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS IN PART

  AND DENIES IN PART Emser’s Motion for Partial Summary Judgment,

  ECF No. 95, as follows:

    1.    Emser’s Motion for Partial Summary Judgment with regard

          to the Owners’ breach of express and implied warranties

          is GRANTED.

    2.    Emser’s Motion for Partial Summary Judgment of the

          Owners’ failure to warn claim is DENIED.

    3.    To the extent that the Owners assert a claim under

          negligent misrepresentation based on the value of damage

          to the product, that is, to the tile itself, Emser’s

          Motion for Partial Summary Judgment is GRANTED.          As to

          any other claim under the negligent misrepresentation



                                      39
Case 1:18-cv-00171-ACK-KJM Document 177 Filed 09/07/21 Page 40 of 40      PageID #:
                                    1574


           claim, Emser’s Motion for Partial Summary Judgment is

           DENIED.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawai`i, September 7, 2021.




                                       ________________________________
                                       Alan C. Kay
                                       Sr. United States District Judge


  Bennett v. Poipu Resort Partners, et al., Civ. No. 18-00171 ACK-KJM, Order
  Granting in Part and Denying in Part Third-Party Defendant and
  Counterclaimant Emser Tile, LLC’s Motion for Partial Summary Judgment (ECF
  No. 95).




                                       40
